Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received May 3rd, 2021.  Claims 1-2, 6, 8-9, 13-14-15, and 19 have been amended.  Claims 4, 11, 17 have been canceled.  Claims 1-3, 5-10, 12-16, 18-23 have been entered and are presented for examination.
Response to Arguments
Applicant’s arguments, filed May 3rd, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16, 18-22 are rejected under 35 U.S.C. 101 because the claimed subject matter is directed to a signal per se which is non-statutory (Specification; paragraphs 0033-0035 [carrier wave]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-9, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0194992).
Regarding claims 1, 8, 14, Kim et al. discloses a method comprising: providing a plurality of signals to a cancelation device (see Figures 9-10 and paragraphs 0075-0075 [multiple received signals; interference removing module]), wherein the cancelation device comprises a plurality of phase shifters (see Figure 9 [multiple phase shifters]), wherein each of the plurality of signals are configured to provide the cancelation device with one of a corresponding plurality of different configurations for the plurality of phase shifters (see Figure 9 [depending on received signal; a different configuration of phase shifters are used]), and wherein providing the plurality of signals to the cancelation device comprises: providing a first signal that causes a first switch of a first phase shifter of the plurality of phase shifters to place a first shifting element of the first phase shifter in a state to shift a first incoming signal to provide the cancelation device with a first configuration of the plurality of different (see Figure 9 and paragraph 0075 [R1(t) received for corresponding phase shifters 631-632]), and providing a second signal that causes a second switch of a second phase shifter of the plurality of phase shifters to place a second shifting element of the second phase shifter in another state to not shift a second incoming signal to provide the cancelation device with a second configuration of the plurality of different configurations (see Figure 9 and paragraph 0075 [R2(t) received for corresponding phase shifters 641-642]), the second configuration being different than the first configuration (see Figure 9); receiving a plurality of an effective echo power values respectively value corresponding to each of the plurality of different configurations of the plurality of phase shifters (see Figure 10, Recursive Steps S40-S70]).
Kim et al.  does not explicitly disclose selecting, based on the effective echo power value corresponding to each of the plurality of different configurations of the plurality of phase shifters, a one of configuration from the plurality of different configurations of the plurality of phase shifters corresponding to a lowest of the plurality of effective echo power values value for the cancelation device; and operating the cancelation device at the selected configuration one of the plurality of different configurations.
However, the feature is obvious based Figure 10 and paragraph 0078 of Kim et al. wherein the magnitude of the interference signal is measured against a threshold value.  It would be obvious to one of ordinary skill in the art to change the threshold to the lowest found magnitude of the interference signal (i.e., moving threshold) in order to find the best phase shifter setup to provide the least amount of interference. 
Regarding claims 2, 9, 15, Kim et al. further discloses wherein each of the plurality of different configurations provide a different phase variation combination of the plurality of phase shifters disposed in input ports of the cancelation device (see Figure 9).
(see Figure 9).
Regarding claims 7, 20, Kim et al. discloses all the recited subject matter in claims 1, 14, but does not explicitly disclose wherein the cancelation device is disposed in a receiver of one of the following: a Full Duplex (FDX) node and an FDX amplifier.
However, FDX nodes are well-known in the art.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the system of Kim et al. could be implemented in the receiver portion of an FDX node in order to minimize interference.

Allowable Subject Matter
Claims 3, 5, 10, 12, 16, 18, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious the features of the above claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465